DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figure 57-60 appear dark and Figures 58-60 appear to be photographs and the details of the figures are unclear. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 36 is objected to because of the following informalities:  The recitation “within the compartment due force placed upon the screen” contains a typographical error and should read --within the compartment due to a force placed upon the screen.--  Appropriate correction is required.
Double Patenting
Applicant is advised that should claim 23 be found allowable, claim 24 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,719,292 in view of Biewer (US 7,793,702).  The same subject matter is recited in different terms, althought US 9719292 does not claim a motor, Biewer teaches that it is known for retractable screens to have a motor and roller tube. It would have been obvious to one having ordinary skill in the art to provide a motor and roller as such technique is known in the art.
Claims 31-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,719,292 in view of Ohara (US 2009/0078377). The claimed subject matter is disclosed by the patent but fails to claim a liner. However, liners are well known in the art to applied for reducing noise and vibration. Ohara teaches a liner (20) which lines partition walls in order to lower the noise of the shutter in the track assembly (Ohara: paragraph [0061], [0062]). It would have been obvious to one having ordinary skill in the art at the time of the invention to provide a liner in order to reduce noise. 
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,036,198 in view of Biewer (US 7,793,702).  The same subject matter is recited in different terms, althought US 9719292 does not claim a motor, Biewer teaches that it is known for retractable screens to have a motor and roller tube. It .
Claims 31-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,036,198 in view of Ohara (US 2009/0078377). The claimed subject matter is disclosed by the patent but fails to claim a liner. However, liners are well known in the art to applied for reducing noise and vibration. Ohara teaches a liner (20) which lines partition walls in order to lower the noise of the shutter in the track assembly (Ohara: paragraph [0061], [0062]). It would have been obvious to one having ordinary skill in the art at the time of the invention to provide a liner in order to reduce noise. 
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-43 of U.S. Patent No. 10,927,597 in view of Biewer (US 7,793,702).  The same subject matter is recited in different terms, althought US 9719292 does not claim a motor, Biewer teaches that it is known for retractable screens to have a motor and roller tube. It would have been obvious to one having ordinary skill in the art to provide a motor and roller as such technique is known in the art.
Claims 31-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-43 of U.S. Patent No. 10,927,597 in view of Ohara (US 2009/0078377). The claimed subject matter is disclosed by the patent but fails to claim a liner. However, liners are well known in the art to applied for reducing noise and vibration. Ohara teaches a liner (20) which lines partition walls in order to lower the noise of the shutter in the track assembly (Ohara: paragraph [0061], [0062]). It would have been obvious to one having ordinary skill in the art at the time of the invention to provide a liner in order to reduce noise. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-12, 14-21, 23-26, 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biewer et al. (US 7,793,702), hereinafter referred to as Biewer.
Regarding claim 1, Biewer discloses a motorized retractable screen system (Biewer: col 3, line 44; screen can be driven by a motor and therefore is a motorized retractable screen system), comprising: 
a screen (16); 
the screen extending a length between a first side and a second side (left and right sides; Biewer: Figure 1); 
the screen extending a height between an upper end and a lower end (Biewer: Figure 1; lower end corresponds to the end adjacent 18 and the upper end is opposite the lower end); 
a bottom bar (18); 
the bottom bar (18) connected to the lower end of the screen; 
a roller tube (16 is a roller blind and therefore connected to a roller tube); 
the upper end of the screen (16) connected to the roller tube; 
a motor (Biewer: col 3, line 44); 
the motor operatively connected to the roller tube; 

a first track assembly (20); 
the first track assembly (20)  positioned adjacent the first side of the screen (16) (Biewer: Figure 1); 
the first track assembly (20) having an elongate channel (channel of 20 receiving 24 and 28) and a screen receiver (24) (Biewer: Figure 6); 
wherein the screen receiver (24) of the first track assembly (20) is magnetically attracted toward an end wall of the elongate channel of the first track assembly (24 has magnet 38 which is magnetically attracted to magnet 36 on an end wall of the elongate channel);
a second track assembly (20); 
the second track assembly (20) positioned adjacent the second side of the screen (16); 
the second track assembly having an elongate channel and a screen receiver (24); 
wherein the screen receiver (24) of the second track assembly is magnetically attracted toward an end wall of the elongate channel of the second track assembly (24 has magnet 38 which is magnetically attracted to magnet 36 on an end wall of the elongate channel); 
wherein the magnetic attraction of the screen receiver of the first track assembly toward the end wall of the elongate channel of the first track assembly, as well as the magnetic attraction of the screen receiver of the second track assembly toward the end wall of the elongate channel of the second track assembly provides tension on the screen (Biewer: col 5, lines 29-34).  
Regarding claim 2, wherein the screen receiver (24) of the first track assembly is held within a compartment (opening within 20) of the elongate channel of the first track assembly; 4327085.0023 wherein the screen receiver (24) is configured to laterally move within the compartment between 
Regarding claim 3, wherein the screen receiver (24) of the first track assembly is held within a compartment (opening receiving 24) of the elongate channel of the first track assembly (20); wherein the screen receiver (24) is configured to laterally move (direction of arrow Y) within the compartment between a front partition and a back partition (the screen receiver 24 moves laterally between the walls which correspond to a front and back partition since they extend into the compartment to form partitions, see below).
Figure 6 of Biewer:

    PNG
    media_image1.png
    447
    567
    media_image1.png
    Greyscale

Regarding claim 5, wherein the screen receiver (24) of the first track assembly is held within the elongate channel between a front partition and a back partition (see Figure 6 above; the screen receiver is held by the attraction between 36 and 38 to position and hold the screen receiver between the partitions).
Regarding claim 6, wherein the screen receiver (24) of the first track assembly is free floating within a compartment of the elongate channel of the first track assembly (24 understood to float within the channel since it is not secured to 20).  
Regarding claim 7, wherein the screen receiver (24) of the first track assembly includes at least one magnet (38).  
Regarding claim 8, wherein the elongate channel of the first track assembly includes at least one magnet (36).  
Regarding claim 9, wherein the screen receiver (24) of the first track assembly includes at least one magnet (38), wherein the elongate channel of the first track assembly includes at least one magnet (36); wherein the at least one magnet of the screen receiver of the first track assembly and the at least one magnet of the elongate channel of the first track assembly attract toward one another.  
Regarding claim 10, Biewer discloses a motorized retractable screen system (Biewer: col 3, line 44; screen can be driven by a motor and therefore is a motorized retractable screen system), comprising: 
a screen (16); 
the screen extending a length between a first side and a second side (left and right sides; Biewer: Figure 1); 
the screen extending a height between an upper end and a lower end (Biewer: Figure 1; lower end corresponds to the end adjacent 18 and the upper end is opposite the lower end); 
a bottom bar (18); 
the bottom bar (18) connected to the lower end of the screen; 
a roller tube (16 is a roller blind and therefore connected to a roller tube); 
the upper end of the screen (16) connected to the roller tube; 
a motor (Biewer: col 3, line 44); 
the motor operatively connected to the roller tube; 

a first track assembly (20); 
the first track assembly (20) positioned adjacent the first side of the screen (16) (Biewer: Figure 1); 
the first track assembly (20) having an elongate channel (channel of 20 receiving 24 and 28) and a screen receiver (24) (Biewer: Figure 6); 
a second track assembly (20); 
the second track assembly (20) positioned adjacent the second side of the screen (16); 
the second track assembly having an elongate channel and a screen receiver (24); 
wherein the first track assembly and the second track assembly provide tension on the screen through magnetic attraction (Biewer: col 5, lines 29-34).   
Regarding claim 11, wherein the screen receiver (24) of the first track assembly is held within a compartment (opening within 20) of the elongate channel of the first track assembly; 4327085.0023 wherein the screen receiver (24) is configured to laterally move within the compartment between an outward-most position and an inward-most position (Biewer: Figure 6; horizontal arrow Y indicates movement between outward-most and inward-most positions).  
Regarding claim 12, wherein the screen receiver (24) of the first track assembly is held within a compartment (opening receiving 24) of the elongate channel of the first track assembly (20); wherein the screen receiver (24) is configured to laterally move (direction of arrow Y) within the compartment between a front partition and a back partition (the screen receiver 24 moves laterally between the walls which correspond to a front and back partition since they extend into the compartment to form partitions, see below).
Figure 6 of Biewer:

    PNG
    media_image1.png
    447
    567
    media_image1.png
    Greyscale

Regarding claim 14, wherein the screen receiver (24) of the first track assembly is held within the elongate channel between a front partition and a back partition (see Figure 6 above; the screen receiver is held by the attraction between 36 and 38 to position and hold the screen receiver between the partitions).
Regarding claim 15, wherein the screen receiver (24) of the first track assembly is free floating within a compartment of the elongate channel of the first track assembly (24 understood to float within the channel since it is not secured to 20).  
Regarding claim 16, wherein the screen receiver (24) of the first track assembly includes at least one magnet (38).  
Regarding claim 17, wherein the elongate channel of the first track assembly includes at least one magnet (36).  
Regarding claim 18, wherein the screen receiver (24) of the first track assembly includes at least one magnet (38), wherein the elongate channel of the first track assembly includes at least one magnet (36); wherein the at least one magnet of the screen receiver of the first track 
Regarding claim 19, wherein the screen receiver (24) of the first track assembly (20) is magnetically attracted toward an end wall of the elongate channel of the first track assembly (24 has magnet 38 which is magnetically attracted to magnet 36 on an end wall of the elongate channel).
Regarding claim 20, Biewer discloses a motorized retractable screen system (Biewer: col 3, line 44; screen can be driven by a motor and therefore is a motorized retractable screen system), comprising: 
a screen (16); 
the screen extending a length between a first side and a second side (left and right sides; Biewer: Figure 1); 
the screen extending a height between an upper end and a lower end (Biewer: Figure 1; lower end corresponds to the end adjacent 18 and the upper end is opposite the lower end); 
a bottom bar (18); 
the bottom bar (18) connected to the lower end of the screen; 
a roller tube (16 is a roller blind and therefore connected to a roller tube); 
the upper end of the screen (16) connected to the roller tube; 
a motor (Biewer: col 3, line 44); 
the motor operatively connected to the roller tube; 
wherein operation of the motor causes rotation of the roller tube thereby opening or closing the screen (Biewer: col 3, line 44; the blind can be driven by a motor and therefore understood that the motor is operatively connected to the roller tube and causes rotation); 
a first track assembly (20); 
the first track assembly (20) positioned adjacent the first side of the screen (16) (Biewer: Figure 1); 

a first magnet (36 or 38) associated with one of the elongate channel and the screen receiver of the first track assembly; 4627085.0023 
a first magnetic member (36 or 38) associated with the other of the elongate channel and the screen receiver of the first track assembly; 
wherein a magnetic bond is formed between the first magnet and the first magnetic member (36 and 38) of the of the first track assembly.  
Regarding claim 21, wherein the magnetic bond formed between the first magnet and the first magnetic member of the first track assembly provides tension on the screen (Biewer: col 5, lines 29-34).  
Regarding claims 23 and 24, wherein the first magnetic member is formed a material having magnetic properties (36 or 38 are magnets therefore have magnetic properties).  
Regarding claim 25, wherein the screen receiver (24) of the first track assembly is held within a compartment (opening within 20) of the elongate channel of the first track assembly; 4327085.0023 wherein the screen receiver (24) is configured to laterally move within the compartment between an outward-most position and an inward-most position (Biewer: Figure 6; horizontal arrow Y indicates movement between outward-most and inward-most positions).  
Regarding claim 26, wherein the screen receiver (24) of the first track assembly is held within a compartment (opening receiving 24) of the elongate channel of the first track assembly (20); wherein the screen receiver (24) is configured to laterally move (direction of arrow Y) within the compartment between a front partition and a back partition (the screen receiver 24 moves laterally between the walls which correspond to a front and back partition since they extend into the compartment to form partitions, see below).
Regarding claim 28, wherein the screen receiver (24) of the first track assembly is held within the elongate channel between a front partition and a back partition (see Figure 6 above; 
Regarding claim 29, wherein the screen receiver (24) of the first track assembly is free floating within a compartment of the elongate channel of the first track assembly (24 understood to float within the channel since it is not secured to 20).  
Regarding claim 30, wherein the screen receiver (24) of the first track assembly (20) is magnetically attracted toward an end wall of the elongate channel of the first track assembly (24 has magnet 38 which is magnetically attracted to magnet 36 on an end wall of the elongate channel);
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Biewer (US 7,793,702).
Regarding claim 22, Biewer discloses wherein the first magnetic member is attached to one of the elongate channel and the screen receiver. It would have been obvious to provide the elongate channel and the screen receiver so that they are formed of a non-metallic material since it would prevent interference between the attraction of the magnets of the channel and the .  
 Claims 31-38 are rejected under 35 U.S.C. 103 as being unpatentable over Biewer (US 7,793,702) in view of Ohara et al. (US 2009/0078377), hereinafter referred to as Ohara.
Regarding claim 31, Biewer discloses a motorized retractable screen system, comprising: 
a track assembly (20); 
the track assembly having an elongate channel (within 20) and a screen receiver (24); 
the elongate channel having a compartment (portion of opening receiving the receiver); 
the screen receiver (24) positioned within the compartment of the elongate channel (20); 
wherein the elongate channel (20) and the screen receiver are magnetically attracted toward one another (end wall of the channel has magnet 36 which is attracted to magnet 38 of the receiver; Biewer: Figure 6); 
wherein the screen receiver (24) is movable within the compartment of the elongate channel; 
a first partition; 
wherein the first partition extends into the compartment; 
wherein movement of the screen receiver (24) within the elongate channel is constrained by engagement between the screen receiver and the first partition (38 of the screen receiver abuts the partitions to limit movement).
Figure 6 of Biewer:

    PNG
    media_image1.png
    447
    567
    media_image1.png
    Greyscale


Biewer fails to disclose a first liner; wherein the first liner covers at least a portion of the first partition; wherein when the screen receiver engages the first partition, the first liner reduces noise generated between engagement of the screen receiver and the first partition.  However, providing a track assembly with a liner is a known technique for reducing noise. Ohara teaches a liner (20) which lines partition walls in order to lower the noise of the shutter in the track assembly (Ohara: paragraph [0061], [0062]). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Biewer and provide a liner in order to reduce noise.
Regarding claim 32, Biewer discloses a second partition, wherein the second partition extends into the compartment, wherein movement of the screen receiver within the elongate channel is constrained by engagement between the screen receiver and the second partition (Biewer: Figure 6).  
Regarding claim 33, Biewer discloses a second partition, wherein the second partition extends into the compartment, wherein the first partition and the second partition are on the same side of the elongate channel (both are on the right side closer to the screen shown in Figure 6).  
Regarding claim 34, Biewer discloses a second partition, wherein the second partition extends into the compartment, wherein the first partition and the second partition are on the opposite sides of the elongate channel (opposite sides correspond to the top and bottom sides on opposite sides of the screen shown in Figure 6).  
Regarding claim 35, Biewer discloses a second partition, wherein the second partition extends into the compartment. Biewer fails to disclose a second liner; wherein the second liner covers at least a portion of the second partition.  However, providing a track assembly with a liner is a known technique for reducing noise. Ohara teaches a liner (20) which lines partition walls in order to lower the noise of the shutter in the track assembly (Ohara: paragraph [0061], [0062]). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Biewer and provide a liner in order to reduce noise.
Regarding claim 36, Biewer discloses a motorized retractable screen system, comprising: 
a track assembly (20); 
the track assembly having an elongate channel and a screen receiver (24); 
the elongate channel having a compartment; the screen receiver (24) positioned within the compartment of the elongate channel  (Biewer: Figure 6); 
wherein the elongate channel and the screen receiver are magnetically attracted toward one another (via magnets 36 and 38); 
wherein the screen receiver is laterally movable within the compartment of the elongate channel between a first partition and a second partition (the screen receiver moves in the direction of arrow Y between two partitions as shown in Figure 6 previously copied above); 

wherein when the screen receiver (24) moves within the compartment due force placed upon the screen (26), and the screen receiver engages the first partition (24 and 38 can both abut the partition).
Biewer fails to disclose a first liner; wherein the first liner covers at least a portion of the first partition; wherein when the screen receiver engages the first partition, the first liner reduces noise generated between engagement of the screen receiver and the first partition.  However, providing a track assembly with a liner is a known technique for reducing noise. Ohara teaches a liner (20) which lines partition walls in order to lower the noise of the shutter in the track assembly (Ohara: paragraph [0061], [0062]). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Biewer and provide a liner in order to reduce noise. As modified, the first liner reduces noise generated between engagement of the screen receiver and the first partition.  
Regarding claim 37, wherein the first partition is a front partition positioned adjacent an inward open end of the elongate channel (20).  
Regarding claim 38, wherein the first partition is a rear partition positioned adjacent an outward closed end (end wall of 20) of the elongate channel.  
Regarding claim 39, at least one magnet (38) connected to the screen receiver that is configured to magnetically attract toward the elongate channel (36 of 20).  
Regarding claim 40, at least one magnet (36) connected to the elongate channel that is configured to magnetically attract toward the screen receiver (38 of 24).  
Regarding claim 41, as modified above,the elongate channel and screen receiver are formed of a material and the first liner is formed of a nonmetallic material 4927085.0023(Ohara discloses nonmetallic film material) that reduces noise generated when the elongate channel and screen receiver engage one another.  It would have been obvious to form the screen receiver of a metallic material since it has been held to be within the general skill of a worker in the art to 
Regarding claim 42, Biewer discloses a second partition, wherein the screen receiver (24) moves within the compartment due force placed upon the screen and the screen receiver engages the second partition. Biewer fails to disclose a second liner; wherein the second liner covers at least a portion of the second partition.  However, providing a track assembly with a liner is a known technique for reducing noise. Ohara teaches a liner (20) which lines partition walls in order to lower the noise of the shutter in the track assembly (Ohara: paragraph [0061], [0062]). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Biewer and provide a liner in order to reduce noise. As modified the second liner reduces noise generated between engagement of the screen receiver and the second partition.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 7am-4:30pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Johnnie A. Shablack/Primary Examiner, Art Unit 3634